Exhibit 10.1
ZIOPHARM ONCOLOGY, INC.
AMENDED AND RESTATED
2003 STOCK OPTION PLAN


(Amended and restated as of September 1, 2010)


1.           Purpose. The purpose of the 2003 Stock Option Plan (the “Plan”) of
ZIOPHARM Oncology, Inc. (the “Company”) is to increase stockholder value and to
advance the interests of the Company by furnishing a variety of economic
incentives (“Incentives”) designed to attract, retain and motivate employees,
certain key consultants and directors of the Company. Incentives may consist of
opportunities to purchase or receive shares of Common Stock, $0.001 par value
per share, of the Company (“Common Stock”) on terms determined under this Plan.


2.           Administration. The Plan shall be administered by the board of
directors of the Company (the “Board of Directors”) or by a stock option or
compensation committee (the “Committee”) of the Board of Directors. The
Committee shall consist of not less than two directors of the Company and shall
be appointed from time to time by the Board of Directors. During any time period
during which the Company has a class of equity securities registered under
Section 12 of the Securities Exchange Act of 1934 (including the regulations
promulgated thereunder, the “1934 Act”), each member of the Committee shall be
(i) a “non-employee director” within the meaning of Rule 16b-3 of the Securities
Exchange Act of 1934 (including the regulations promulgated thereunder, the
“1934 Act”) (a “Non-Employee Director”), and (ii) shall be an “outside director”
within the meaning of Section 162(m) under the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations promulgated thereunder. The Committee
shall have complete authority to award Incentives under the Plan, to interpret
the Plan, and to make any other determination which it believes necessary and
advisable for the proper administration of the Plan. The Committee’s decisions
and matters relating to the Plan shall be final and conclusive on the Company
and its participants. If at any time there is no stock option or compensation
committee, the term “Committee”, as used in the Plan, shall refer to the Board
of Directors.


3.           Eligible Participants. Officers of the Company, employees of the
Company or its subsidiaries, members of the Board of Directors, and consultants
or other independent contractors who provide services to the Company or its
subsidiaries shall be eligible to receive Incentives under the Plan when
designated by the Committee. Participants may be designated individually or by
groups or categories (for example, by pay grade) as the Committee deems
appropriate. Participation by officers of the Company or its subsidiaries and
any performance objectives relating to such officers must be approved by the
Committee. Participation by others and any performance objectives relating to
others may be approved by groups or categories (for example, by pay grade) and
authority to designate participants who are not officers and to set or modify
such targets may be delegated.


4.            Types of Incentives. Incentives under the Plan may be granted in
any one or a combination of the following forms: (a) incentive stock options and
non-statutory stock options (section 6); (b) stock appreciation rights (“SARs”)
(section 7); (c) stock awards (section 8); (d) restricted stock (section 8); and
(e) performance shares (section 9).


5.            Shares Subject to the Plan.


5.1.           Number of Shares. Subject to adjustment as provided in Section
10.6, the number of shares of Common Stock which may be issued under the Plan
shall not exceed 9,002,436 shares of Common Stock.  Shares of Common Stock that
are issued under the Plan or are subject to outstanding Incentives will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.
 
 
1

--------------------------------------------------------------------------------

 
 
5.2.           Cancellation. To the extent that cash in lieu of shares of Common
Stock is delivered upon the exercise of an SAR pursuant to Section 7.4, the
Company shall be deemed, for purposes of applying the limitation on the number
of shares, to have issued the greater of the number of shares of Common Stock
which it was entitled to issue upon such exercise or on the exercise of any
related option. In the event that an Incentive (including without limitation any
stock option, SAR, restricted stock or performance share) granted hereunder
expires or is terminated or canceled unexercised as to any shares of Common
Stock, such shares may again be issued under the Plan either pursuant to stock
options, SARs, restricted stock, performance shares or otherwise. In the event
that shares of Common Stock are issued as performance shares, restricted stock
or pursuant to a stock award and thereafter are forfeited or reacquired by the
Company pursuant to rights reserved upon issuance thereof, such forfeited and
reacquired shares may again be issued under the Plan, either as performance
shares, restricted stock, pursuant to stock awards or otherwise.  Subject to
Section 10.14, the Committee may also determine to cancel, and agree to the
cancellation of, Incentives in order to make a participant eligible for the
grant of Incentives at a lower price than the Incentive to be canceled.


5.3.           Type of Common Stock. Common Stock issued under the Plan in
connection with stock options, SARs, performance shares, restricted stock or
stock awards, may be authorized and unissued shares or treasury stock, as
designated by the Committee.


6.           Stock Options. A stock option is a right to purchase shares of
Common Stock from the Company. Each stock option granted by the Committee under
this Plan shall be subject to the following terms and conditions:


6.1.           Price. The option price per share shall be determined by the
Committee, subject to adjustment under Section 10.6.


6.2.           Number. The number of shares of Common Stock subject to the
option shall be determined by the Committee, subject to adjustment as provided
in Section 10.6. The number of shares of Common Stock subject to a stock option
shall be reduced in the same proportion that the holder thereof exercises a SAR
if any SAR is granted in conjunction with or related to the stock option.


6.3.           Duration and Time for Exercise. Subject to earlier termination as
provided in Section 10.4, the term of each stock option shall be determined by
the Committee but shall not exceed ten years and one day from the date of grant.
Each stock option shall become exercisable at such time or times during its term
as shall be determined by the Committee at the time of grant. The Committee may
accelerate the exercisability of any stock option. Subject to the foregoing and
to Section 10.14, with the approval of the Committee, all or any part of the
shares of Common Stock with respect to which the right to purchase has accrued
may be purchased by the Company at the time of such accrual or at any time or
times thereafter during the term of the option.


6.4.           Manner of Exercise. A stock option may be exercised, in whole or
in part, by giving written notice to the Company, specifying the number of
shares of Common Stock to be purchased and accompanied by the full purchase
price for such shares. The option price shall be payable (a) in United States
dollars upon exercise of the option and may be paid by cash, uncertified or
certified check or bank draft; (b) unless otherwise provided in the option
agreement, by delivery of shares of Common Stock in payment of all or any part
of the option price, which shares shall be valued for this purpose at the Fair
Market Value on the date such option is exercised; or (c) unless otherwise
provided in the option agreement, by instructing the Company to withhold from
the shares of Common Stock issuable upon exercise of the stock option shares of
Common Stock in payment of all or any part of the exercise price and/or any
related withholding tax obligations, which shares shall be valued for this
purpose at the Fair Market Value or in such other manner as may be authorized
from time to time by the Committee. Prior to the issuance of shares of Common
Stock upon the exercise of a stock option, a participant shall have no rights as
a stockholder.


6.5.           Incentive Stock Options. Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options which are intended to qualify as Incentive Stock Options (as such
term is defined in Section 422 of the Code):
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           The aggregate Fair Market Value (determined as of the time the
option is granted) of the shares of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by any participant during any
calendar year (under all of the Company’s plans) shall not exceed $100,000. The
determination will be made by taking Incentive Stock Options into account in the
order in which they were granted. If such excess only applies to a portion of an
Incentive Stock Option, the Committee, in its discretion, will designate which
shares will be treated as shares to be acquired upon exercise of an Incentive
Stock Option.


(b)           Any option agreement evidencing the grant of an Incentive Stock
Option authorized under the Plan shall contain such other provisions as the
Committee shall deem advisable, but shall in all events be consistent with and
contain all provisions required in order to qualify the options as Incentive
Stock Options.


(c)           All Incentive Stock Options must be granted within ten years from
the earlier of the date on which this Plan was adopted by Board of Directors or
the date this Plan was approved by the stockholders.


(d)           Unless sooner exercised, all Incentive Stock Options shall expire
no later than 10 years after the date of grant.


(e)           The option price for Incentive Stock Options shall be not less
than the Fair Market Value of the Common Stock subject to the option on the date
of grant.


(f)            If Incentive Stock Options are granted to any participant who, at
the time such option is granted, would own (within the meaning of Section 422 of
the Code) stock possessing more than 10% of the total combined voting power of
all classes of stock of the employer corporation or of its parent or subsidiary
corporation, (i) the option price for such Incentive Stock Options shall be not
less than 110% of the Fair Market Value of the Common Stock subject to the
option on the date of grant and (ii) such Incentive Stock Options shall expire
no later than five years after the date of grant.


(g)           Incentive Stock Options and rights granted in connection therewith
shall not be transferable by the holder thereof other than by will or by the
laws of descent and distribution, shall not otherwise be assigned, pledged or
hypothecated in any way, and shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer an Incentive Stock Option, other
than by will or by the laws of descent and distribution, or to assign, pledge or
hypothecate or otherwise dispose of an Incentive Stock Option or of any rights
granted in connection therewith, or upon the levy of any attachment or similar
process upon an Incentive Stock Option or such rights, the Incentive Stock
Option and such rights shall immediately become null and void. Incentive Stock
Options shall be exercised during a participant’s lifetime only by the
participant or by his or her guardian or legal representative.


6.6             Right of Redemption. The agreement with the recipient evidencing
a stock option grant may include a provision whereby the Company may elect,
prior to the date of the first registration of an equity security of the Company
pursuant to the Exchange Act of 1934, as amended, to repurchase from a former
Company employee, director, consultant, advisor or other independent contractor,
and their respective successors and assigns, all or any part of the shares of
Common Stock received by a participant pursuant to the exercise of a stock
option. Any such repurchase must be made no earlier than six months following
the termination of the holder’s relationship with the Company giving rise to the
stock option grant and at fair market value, as determined by the Committee, on
such date of redemption.


7.           Stock Appreciation Rights. An SAR is a right to receive, without
payment to the Company, a number of shares of Common Stock, cash or any
combination thereof, the amount of which is determined pursuant to the formula
set forth in Section 7.4. An SAR may be granted (a) with respect to any stock
option granted under this Plan, either concurrently with the grant of such stock
option or at such later time as determined by the Committee (as to all or any
portion of the shares of Common Stock subject to the stock option), or (b)
alone, without reference to any related stock option. Each SAR granted by the
Committee under this Plan shall be subject to the following terms and
conditions:
 
 
3

--------------------------------------------------------------------------------

 
 
7.1.           Number. Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 10.6. In the case of an SAR granted
with respect to a stock option, the number of shares of Common Stock to which
the SAR pertains shall be reduced in the same proportion that the holder of the
option exercises the related stock option.


7.2.           Duration. Subject to earlier termination as provided in Section
10.4, the term of each SAR shall be determined by the Committee but shall not
exceed ten years and one day from the date of grant. Unless otherwise provided
by the Committee, each SAR shall become exercisable at such time or times, to
such extent and upon such conditions as the stock option, if any, to which it
relates is exercisable. The Committee may in its discretion accelerate the
exercisability of any SAR.


7.3.           Exercise. An SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which the holder
wishes to exercise. Upon receipt of such written notice, the Company shall,
within 90 days thereafter, deliver to the exercising holder certificates for the
shares of Common Stock or cash or both, as determined by the Committee, to which
the holder is entitled pursuant to Section 7.4.


7.4.           Payment. Subject to the right of the Committee to deliver cash in
lieu of shares of Common Stock (which, as it pertains to officers and directors
of the Company, shall comply with all requirements of the 1934 Act), the number
of shares of Common Stock which shall be issuable upon the exercise of an SAR
shall be determined by dividing:


(a)           the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to a stock option, the purchase price of the
shares of Common Stock under the stock option or (2) in the case of an SAR
granted alone, without reference to a related stock option, an amount which
shall be determined by the Committee at the time of grant, subject to adjustment
under Section 10.6); by


(b)           the Fair Market Value of a share of Common Stock on the exercise
date.


In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.


8.           Stock Awards and Restricted Stock. A stock award consists of the
transfer by the Company to a participant of shares of Common Stock, without
other payment therefor, as additional compensation for services to the Company.
Restricted stock consists of shares of Common Stock which are sold or
transferred by the Company to a participant at a price determined by the
Committee (which price shall be at least equal to the minimum price required by
applicable law for the issuance of a share of Common Stock) and subject to
restrictions on their sale or other transfer by the participant. The transfer of
Common Stock pursuant to stock awards and the transfer and sale of restricted
stock shall be subject to the following terms and conditions:
 
 
4

--------------------------------------------------------------------------------

 
 
8.1.           Number of Shares. The number of shares to be transferred or sold
by the Company to a participant pursuant to a stock award or as restricted stock
shall be determined by the Committee.


8.2.           Sale Price. The Committee shall determine the price, if any, at
which shares of restricted stock shall be sold to a participant, which may vary
from time to time and among participants and which may be below the Fair Market
Value of such shares of Common Stock at the date of sale.


8.3.           Restrictions. All shares of restricted stock transferred or sold
hereunder shall be subject to such restrictions as the Committee may determine,
which restrictions shall lapse no more quickly than ratably over a period of at
least three years from the date of grant, including, without limitation any or
all of the following:


(a)           a prohibition against the sale, transfer, pledge or other
encumbrance of the shares of restricted stock, such prohibition to lapse at such
time or times as the Committee shall determine (whether in annual or more
frequent installments, at the time of the death, disability or retirement of the
holder of such shares, or otherwise);


(b)           a requirement that the holder of shares of restricted stock
forfeit, or (in the case of shares sold to a participant) resell back to the
Company at his or her cost, all or a part of such shares in the event of
termination of his or her employment or consulting engagement during any period
in which such shares are subject to restrictions;


(c)           such other conditions or restrictions as the Committee may deem
advisable.


8.4.           Escrow. In order to enforce the restrictions imposed by the
Committee pursuant to Section 8.3, the participant receiving restricted stock
shall enter into an agreement with the Company setting forth the conditions of
the grant. Shares of restricted stock shall be registered in the name of the
participant and deposited, together with a stock power endorsed in blank, with
the Company. Each such certificate shall bear a legend in substantially the
following form:


The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Amended and Restated 2003 Stock Option Plan of
ZIOPHARM Oncology, Inc. (the “Company”), and an agreement entered into between
the registered owner and the Company. A copy of the Plan and the agreement is on
file in the office of the secretary of the Company.


8.5.           End of Restrictions. Subject to Section 10.5, at the end of any
time period during which the shares of restricted stock are subject to
forfeiture and restrictions on transfer, such shares will be delivered free of
all restrictions to the participant or to the participant's legal
representative, beneficiary or heir.


8.6.           Stockholder. Subject to the terms and conditions of the Plan,
each participant receiving restricted stock shall have all the rights of a
stockholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares. Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently.


9.           Performance Shares. A performance share consists of an award which
shall be paid in shares of Common Stock, as described below. The grant of
performance share shall be subject to such terms and conditions as the Committee
deems appropriate, including the following:
 
 
5

--------------------------------------------------------------------------------

 
 
9.1.           Performance Objectives. Each performance share will be subject to
performance objectives for the Company or one of its operating units to be
achieved by the end of a specified period, which period shall be at lease one
year in length. The number of performance shares granted shall be determined by
the Committee and may be subject to such terms and conditions, as the Committee
shall determine. If the performance objectives are achieved, each participant
will be paid in shares of Common Stock or cash. If such objectives are not met,
each grant of performance shares may provide for lesser payments in accordance
with formulas established in the award.


9.2.           Not Stockholder. The grant of performance shares to a participant
shall not create any rights in such participant as a stockholder of the Company,
until the payment of shares of Common Stock with respect to an award.


9.3.           No Adjustments. No adjustment shall be made in performance shares
granted on account of cash dividends which may be paid or other rights which may
be issued to the holders of Common Stock prior to the end of any period for
which performance objectives were established.


9.4.           Expiration of Performance Share. If any participant's employment
or consulting engagement with the Company is terminated for any reason other
than normal retirement, death or disability prior to the achievement of the
participant's stated performance objectives, all the participant's rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee. In the event of termination of employment or consulting by reason of
death, disability, or normal retirement, the Committee, in its own discretion
may determine what portions, if any, of the performance shares should be paid to
the participant.


10.           General.


10.1.         Effective Date. The Plan will become effective upon its approval
by the Company's stockholders. Unless approved by the stockholders within one
year after the date of the Plan's adoption by the Board of Directors, the Plan
shall not be effective for any purpose.


10.2.         Duration. The Plan shall remain in effect until all Incentives
granted under the Plan have either been satisfied by the issuance of shares of
Common Stock or the payment of cash or been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed. No Incentives may be granted under
the Plan after the tenth anniversary of the date the Plan is approved by the
stockholders of the Company.


10.3.         Limited Transferability of Incentives. Except as otherwise
provided in Section 6.5 or in the agreement evidencing the grant of an
Incentive: (a) no stock option, SAR, restricted stock or performance award may
be transferred, pledged or assigned by the holder thereof except (i) in the
event of the holder’s death, by will or the laws of descent and distribution to
the limited extent provided in the Plan or the Incentive, or (ii) pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder, and the
Company shall not be required to recognize any attempted assignment of such
rights by any participant; provided, however, that stock options may be
transferred by the holder thereof to “family members” of the holder who have
acquired such stock options through a gift or domestic relations order, or
otherwise in transactions that do not qualify as prohibited transfers for value,
as contemplated by the General Instructions to the registration statement on
Form S-8 under the Securities Act of 1933, as amended; and (b) during
a  participant’s lifetime, a stock option or SAR may be exercised only by him or
her, by his or her guardian or legal representative or by any of the transferees
permitted by this Section.


10.4.         Effect of Termination or Death. In the event that a participant
ceases to be an employee of or consultant to the Company for any reason,
including death or disability, any Incentives may be exercised (or payments or
shares may be delivered thereunder) or shall expire at such times as may be
determined by the Committee.
 
 
6

--------------------------------------------------------------------------------

 
 
10.5.         Additional Condition. Notwithstanding anything in this Plan to the
contrary: (a) the Company may, if it shall determine it necessary or desirable
for any reason, at the time of award of any Incentive or the issuance of any
shares of Common Stock pursuant to any Incentive, require the recipient of the
Incentive, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his or her own account for investment
and not for distribution; and (b) if at any time the Company further determines,
in its sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


10.6.         Adjustment. In the event of any recapitalization, stock dividend,
stock split, combination of shares or other change in the Common Stock, the
number of shares of Common Stock then subject to the Plan, including shares
subject to restrictions, options or achievements of performance shares, shall be
adjusted in proportion to the change in outstanding shares of Common Stock. In
the event of any such adjustments, the purchase price of any option, the
performance objectives of any Incentive, and the shares of Common Stock issuable
pursuant to any Incentive shall be adjusted as and to the extent appropriate, in
the discretion of the Committee, to provide participants with the same relative
rights before and after such adjustment.


10.7.         Incentive Plans and Agreements. Except in the case of stock
awards, the terms of each Incentive shall be stated in a plan or agreement
approved by the Committee. The Committee may also determine to enter into
agreements with holders of options to reclassify or convert certain outstanding
options, within the terms of the Plan, as Incentive Stock Options or as
non-statutory stock options and in order to eliminate SARs with respect to all
or part of such options and any other previously issued options.


10.8.         Withholding.


(a)           The Company shall have the right to withhold from any payments
made under the Plan or to collect as a condition of payment, any taxes required
by law to be withheld. At any time when a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with a distribution of Common Stock or upon exercise of an option or
SAR or upon the lapse of restrictions on restricted stock, the participant may
satisfy this obligation in whole or in part by electing (the “Election”) to have
the Company withhold from the distribution, or from such shares of restricted
stock, shares of Common Stock having a value up to the minimum amount of
withholding taxes required to be collected on the transaction. The value of the
shares to be withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
(“Tax Date”).


(b)           Each Election must be made prior to the Tax Date. The Committee
may disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. An Election is irrevocable.


10.9.         No Continued Employment, Engagement or Right to Corporate Assets.
No participant under the Plan shall have any right, because of his or her
participation, to continue in the employ of the Company for any period of time
or to any right to continue his or her present or any other rate of
compensation. Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons' beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.
 
 
7

--------------------------------------------------------------------------------

 
 
10.10.       Deferral Permitted. Payment of cash or distribution of any shares
of Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive. Payment may be deferred at the option of the
participant if provided in the Incentive.


10.11.       Amendment of the Plan. The Board of Directors may amend or
discontinue the Plan at any time. However, no such amendment or discontinuance
shall adversely change or impair, without the consent of the recipient, an
Incentive previously granted. Further, no such amendment shall, without approval
of the shareholders of the Company, (a) increase the maximum number of shares of
Common Stock which may be issued to all participants under the Plan, (b) change
the class of persons eligible to receive Incentives under the Plan, or (c)
materially increase the benefits accruing to participants under the Plan.


10.12        Sale, Merger, Exchange or Liquidation. Unless otherwise provided in
the agreement for an Incentive, in the event of an acquisition of the Company
through the sale of substantially all of the Company's assets or through a
merger, exchange, reorganization or liquidation of the Company or a similar
event as determined by the Committee (collectively a “transaction”), the
Committee shall be authorized, in its sole discretion, to take any and all
action it deems equitable under the circumstances, including but not limited to
any one or more of the following:


(1)           providing that the Plan and all Incentives shall terminate and the
holders of (i) all outstanding vested options shall receive, in lieu of any
shares of Common Stock they would be entitled to receive under such options,
such stock, securities or assets, including cash, as would have been paid to
such participants if their options had been exercised and such participant had
received Common Stock immediately prior to such transaction (with appropriate
adjustment for the exercise price, if any), (ii) performance shares and/or SARs
that entitle the participant to receive Common Stock shall receive, in lieu of
any shares of Common Stock each participant was entitled to receive as of the
date of the transaction pursuant to the terms of such Incentive, if any, such
stock, securities or assets, including cash, as would have been paid to such
participant if such Common Stock had been issued to and held by the participant
immediately prior to such transaction, and (iii) any Incentive under this
Agreement which does not entitle the participant to receive Common Stock shall
be equitably treated as determined by the Committee.


(2)           providing that participants holding outstanding vested Common
Stock based Incentives shall receive, with respect to each share of Common Stock
issuable pursuant to such Incentives as of the effective date of any such
transaction, at the determination of the Committee, cash, securities or other
property, or any combination thereof, in an amount equal to the excess, if any,
of the Fair Market Value of such Common Stock on a date within ten days prior to
the effective date of such transaction over the option price or other amount
owed by a participant, if any, and that such Incentives shall be cancelled,
including the cancellation without consideration of all options that have an
exercise price below the per share value of the consideration received by the
Company in the transaction.


(3)           providing that the Plan (or replacement plan) shall continue with
respect to Incentives not cancelled or terminated as of the effective date of
such transaction and provide to participants holding such Incentives the right
to earn their respective Incentives on a substantially equivalent basis (taking
into account the transaction and the number of shares or other equity issued by
such successor entity) with respect to the equity of the entity succeeding the
Company by reason of such transaction.


(4)           providing that all unvested, unearned or restricted Incentives,
including but not limited to restricted stock for which restrictions have not
lapsed as of the effective date of such transaction, shall be void and deemed
terminated, or, in the alternative, for the acceleration or waiver of any
vesting, earning or restrictions on any Incentive.
 
 
8

--------------------------------------------------------------------------------

 
 
The Board of Directors may restrict the rights of participants or the
applicability of this Section 10.12 to the extent necessary to comply with
Section 16(b) of the 1934 Act, the Code or any other applicable law or
regulation. The grant of an Incentive award pursuant to the Plan shall not limit
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.


10.13.       Definition of Fair Market Value. For purposes of this Plan, the
“Fair Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the Board of Directors determines in good faith to be 100% of the fair market
value of such a share as of the date in question. Notwithstanding the foregoing,
if such shares are listed on a U.S. securities exchange, then Fair Market Value
shall be determined by reference to the last sale price of a share of Common
Stock on such U.S. securities exchange on the applicable date. If such U.S.
securities exchange is closed for trading on such date, or if the Common Stock
does not trade on such date, then the last sale price used shall be the one on
the date the Common Stock last traded on such U.S. securities exchange.


10.14        Prohibition on Repricing.  Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Incentives may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARS in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval.


10.15        Exceptions to Minimum Time Periods. The minimum period over which
restrictions applicable to restricted stock shall lapse, and the minimum period
over which performance objectives applicable to performance shares are measured,
as set forth in Sections 8.3 and 9.1, respectively,  shall not apply to (a)
restricted stock awards that are granted to directors of the Company as
compensation for their service on the Company’s Board of Directors; or (b)
Incentives granted after September 1, 2010 (the date on which this Amended and
Restated Stock Option Plan was adopted) that represent up to 10% of the total
number of shares reserved for issuance hereunder. The Committee may, in its
discretion, elect or agree to accelerate the period over which restrictions
applicable to restricted stock lapse, or the period over which performance
objectives applicable to performance shares are measured, in connection with
either a change of control of the Company, a “transaction” (as defined in
Section 10.12) or the death, disability or retirement of a Plan participant.


10.16        Code Section 409A Provisions. To the extent applicable, this Plan
and Incentives granted hereunder shall be interpreted in accordance with Code
Section 409A (including the Department of Treasury regulations and other
interpretive guidance issued thereunder). Any payment or distribution under the
Plan that constitutes “deferred compensation” to a participant under Code
Section 409A and that otherwise would be made to a participant who is a
Specified Employee (as determined under Code Section 409A by the Committee in
good faith) on account of separation from service (as defined under Code Section
409A) may be deferred until the date that is six (6) months after the date of
the Specified Employee’s separation from service (or death, if
earlier).  Notwithstanding the foregoing, the Company makes no guarantees to the
recipients of Incentives regarding the tax treatment of Incentives or payments
made under the Plan, and, notwithstanding any agreement or understanding to the
contrary, if any Incentives, payments or other amounts due to a recipient (or
his or her beneficiaries or permits assigns, as applicable) results in, or
causes in any manner, the application of an accelerated or additional tax, fine
or penalty under Code Section 409A or otherwise to be imposed, then the
recipient (or his or her beneficiaries or permitted assigns, as applicable)
shall be solely liable for the payment of, and the Company shall have no
obligation or liability to pay or reimburse (either directly or otherwise) the
recipient (or his or her beneficiaries or permitted assigns, as applicable) for,
any such additional taxes, fines or penalties.
 
 
9

--------------------------------------------------------------------------------

 
 